o7 po oxo phe internal_revenue_service department of the treasury date date person to contact badge number contact telephone number contact address last day to petition_tax_court certified mail - dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the revocation of your exempt status is effective for year ending for the following reason s you are not organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1 c -1 d contributions to your organization are no longer deductible effective if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date of this final adverse determination_letter was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication892 you may write to the united_states tax_court at the following address mee rar a to since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or af income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns the last day for filing a petition for declaratory_judgment is you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely r c johnson director eo examinations enclosures publication
